UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                               No. 13-6786


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

JOHN WALKER,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Newport News.    Arenda Wright Allen,
District Judge. (4:09-cr-00059-AWA-JEB-1)


Submitted:   August 22, 2013                 Decided:   August 27, 2013


Before MOTZ, DIAZ, and FLOYD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


John Walker, Appellant Pro Se.     Robert Edward Bradenham, II,
Eric Matthew Hurt, Assistant United States Attorneys, Newport
News, Virginia; Gurney Wingate Grant, II, Assistant United
States Attorney, Richmond, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           John Walker appeals the district court’s order denying

his motion for reconsideration of his 18 U.S.C. § 3582(c)(2)

(2006) motion for a sentence reduction.            On appeal, we confine

our review to the issues raised in the Appellant’s brief.                 See

4th Cir. R. 34(b).        Because Walker’s informal brief does not

challenge the basis for the district court’s disposition, Walker

has forfeited appellate review of the court’s order.                  In any

event,   the   district   court   properly   concluded   that    it   lacked

authority to consider Walker’s motion for reconsideration.                See

United States v. Goodwyn, 596 F.3d 233, 235-36 (4th Cir. 2010)

(holding   that   18   U.S.C.   § 3582   forbids   ruling   on   motion    to

reconsider § 3582(c)(2) sentence reduction order).           Accordingly,

we affirm the district court’s judgment.           We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would

not aid the decisional process.

                                                                  AFFIRMED




                                     2